Bauer, J.,
An action was filed on or about January 17, 1947, to recover, on the part of plaintiff, the sum of $420.19, alleging it to be owing by defendant retroactively for additional wages earned by plaintiff during his employment, from June 28, 1944, until January 8, 1946.
There are many details involved in the various motions filed in this action and in the various pleadings, which are not important or relevant to a decision on the present question.
Defendant has filed an answer in the nature of a demurrer and motion for more specific pleading and, in effect, has stated that plaintiff has not alleged that he has complied with the contract entered into between the union, of which he was a member (United Steelworkers of America), and defendant, and further, that if he has complied with the contract, he consequently cannot institute at this time an action in the court of common pleas, but is bound by any final decision affecting his claim, as made and entered in accordance with that contract.
The only allegation in plaintiff’s complaint which bears upon this question is contained in paragraph 16, which reads as follows:
“16. It is averred by the plaintiff that plaintiff has exhausted all remedies available to him within said Union and provided for under any agreement between the United Steelworkers of America and its Local No. 1163 and the Defendant Company; and particularly avers that he has exhausted all remedies available to him under plaintiff’s ‘Exhibit I’ hereto attached and made a part hereof.”
It is quite true that under Pa. R. C. P. 1019 this, ordinarily, would be a sufficient allegation, for that rule states :
“(c) In pleading the performance or occurrence of conditions precedent, it is sufficient to aver generally *234that all conditions precedent have been performed or have occurred. A denial of such performance or occurrence shall be made specifically and with particularity.”
However, if we assume, as we must at this stage of the proceedings, that the allegation is true and correct, then we are required to examine the agreement, which is exhibit I of plaintiff’s complaint, and determine his position after the exhaustion, as alleged, of “all remedies available to him” under the contract.
This written contract provides, in section VII, for the adjustment of grievances. Under the contract, if any employe believes that he has a just request or complaint, he is given the right to discuss it with his foreman, either in the presence or absence of the departmental representative. The foreman is required to answer any such complaint within 24 hours. The contract then provides, as the next step, that the employe, if he is dissatisfied with the foreman’s disposition of his complaint, may then have the matter reconsidered by the foreman and the department superintendent, and he may then be represented by the departmental representative. He is required at this time to set forth his grievance in writing, and the complaint must be answered within 48 hours from the time of its presentation. If the employe is dissatisfied with the disposition of the complaint at this stage of the proceedings, then the grievance committee of the union has the right to present the complaint to the general superintendent of the plant, or his representative, at the next meeting of the grievance committee. A certain procedure is outlined in the contract for consideration of the complaint by the general superintendent. At this stage, meetings are held and written minutes are required to be kept of such meetings, including the decision reached. Again, if the decision is not satisfactory to the employe, he has the right to resort to the *235next step in the adjustment of his grievance. That step gives the right of an appeal to be heard by a representative of the international union, certified to the management in writing, and a representative of the company. If either party concludes that the grievance cannot be settled under this procedure, an appeal may be taken by either the company or the employe to an impartial arbitrator, appointed by mutual agreement, and the contract provides “the decision of the arbitrator shall be final.”
The contract also provides: “It is agreed by the parties hereto that procedure provided in this Section, if followed in good faith by both parties, is adequate for fair and expeditious settlement of an;/ grievances arising in any plant of the Company.”
Since, therefore, plaintiff has averred that he has exhausted all the remedies available to him under the contract, which is made part of his pleadings, we must assume that he has gone through all of the four stages set forth in the contract and outlined above, and that, as a final step, an arbitrator was appointed, and that the arbitrator has decided the controversy. We consequently, are impelled to the conclusion, because the contract so provides, that the decision of the arbitrator has been made and that it is final.
It should be particularly noted that plaintiff has not alleged that the arbitrator awarded him any sum of money, which defendant has refused, improperly or unjustly, to pay. We, therefore, can assume that the arbitrator refused to allow the plaintiff’s claim and to decide the grievance in his favor.
There is no allegation in the complaint that the arbitrator acted dishonestly, that there was any fraud involved in his decision or in his actions, or that he was impelled by any improper motives in his' decision.
It is quite true that in cases of fraud, or in cases where the arbitrator’s actions have been impelled by *236improper or dishonest motives, that one offended thereby may bring an action in the court of common pleas of the proper county to redress his wrongs.
That is not this case. It is our opinion that the court of common pleas has no jurisdiction whatever to consider the action as brought by this plaintiff. Through his union, he was a party to the written contract which is made a part of his pleadings. He is bound by that contract. He has availed himself, on his own allegation, of the remedies provided in that contract for redressing his grievance.
One of the principal reasons for the insertion in the labor contract of the “grievance procedure” was that it would be final and binding upon the parties, and also to prevent either party to the contract from being harassed by suits at law.
The parties have set up a forum for consideration and settlement of grievances, and cannot now ask this court to set aside that agreement.
Consequently, it would be a futile thing to proceed to the trial of this action, since, at the trial plaintiff would prove, as he has alleged, that he has resorted to the “grievance procedure” under the contract, and, since he has therefore received a final decision, the court would be obliged to hold that there was no jurisdiction, and that plaintiff’s case should be nonsuited. We see no reason why we should put the parties or the court to that trouble and expense.
The case of Trainer v. International Alliance of Theatrical Stage Employees et ah, 353 Pa. 487, stands for the proposition that “Courts will not entertain jurisdiction unless all remedies afforded by the ByLaws and Constitution of an association have been exhausted ...” and that an individual cannot allege that resort to such procedure would be in vain; he must actually avail himself of the provisions of the contract, *237and compliance must be had with the provisions thereof which create his rights.
We are of the opinion that defendant’s demurrer should be sustained and plaintiff’s complaint stricken from the record.
And now, August 4, 1949, after argument and after due and careful consideration, a majority of the court concurring, it is ordered, adjudged and decreed that defendant’s demurrer be and the same hereby is sustained, and plaintiff’s complaint is stricken from the record.